Citation Nr: 1620178	
Decision Date: 05/18/16    Archive Date: 05/27/16

DOCKET NO.  13-09 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to a higher evaluation for spontaneous L1 fusion across the anterior vertebral services beneath the anterior longitudinal and the ligament, with arthritis of lumbosacral spine, currently rated at 40 percent.

2. Entitlement to a higher evaluation for generalized anxiety disorder (previously evaluated as psychophysiological musculoskeletal disorder manifested by tension headaches), currently rated at 30 percent.

3. Entitlement to a higher evaluation for residuals, scar, status post thoracic surgery, currently rated at 10 percent.

4. Entitlement to a higher evaluation for compression fracture T12 with spinal fusion T11-T12, currently rated at 20 percent.

5. Entitlement to service connection for a bilateral hip condition.

6. Entitlement to service connection for a condition of the feet.

7. Entitlement to service connection for a left knee condition.

8. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for residuals, right knee injury.

9. Entitlement to a total disability rating based on individual unemployability  (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	John F. Ketcherside, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from September 1969 to September 1971. He served in Vietnam, and received the Purple Heart.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

This case is before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  A February 2016 Travel Board hearing            was held before the undersigned Veterans Law Judge (VLJ).

On an appealed issue of service connection for a bilateral leg condition, in fact during pendency of the appeal a January 2013 RO rating decision granted entitlement to service connection for peripheral neuropathy of the right and left lower extremities.  This appears to have satisfied the appeal as to the originally claimed bilateral leg condition, thus meaning that matter is no longer on appeal to the Board. 

The issues of entitlement to service connection for right and left knee disabilities, bilateral hip disability, bilateral foot disability, and entitlement to a rating greater than 30 percent for a psychiatric condition are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, he presently has and has had Intervertebral Disc Syndrome (IVDS) manifested by incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  There is not present, however, signs, symptom or indication of unfavorable ankylosis of the entire thoracolumbar spine.

2. The Veteran does not have compensable disability from thoracic spine fracture which is distinguishable from his lumbar spine disorder, though the currently assigned 20 percent is a protected rating under VA law.


3. Resolving reasonable doubt in the Veteran's favor, he is rendered incapable of substantially gainful employment by reason of service-connected disabilities.

4. The Veteran's scar residual status post thoracic spine surgery is manifested by a single tender and painful scar that is not unstable. 


5. A December 1971 RO rating decision denied the Veteran's original claim for service connection for a right knee injury, and the Veteran did not appeal.

6. Since then, additional evidence has been received relating to an unestablished fact necessary to substantiate the Veteran's claim.


CONCLUSIONS OF LAW

1. The criteria are met to establish a higher 60 percent rating for spontaneous L1 fusion across the anterior vertebral services beneath the anterior longitudinal and the ligament, with arthritis of lumbosacral spine.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5237, 5243 (2015).

2. The criteria are not met for a higher rating than 20 for compression fracture T12 with spinal fusion T11-T12.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59; 4.71a, Diagnostic Codes 5235 (2015).

3. The criteria are not met for a higher rating than 10 for a residual scar status post thoracic spine surgery.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.14, 4.118, Diagnostic Codes 7804 (2015).

4. The criteria are met for a TDIU.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.15, 4.16, 4.18, 4.19 (2015).

5. The December 1971 RO rating decision denying entitlement to service connection for right knee injury is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.200, 20.201 (2015).

6. New and material evidence has been received to reopen the claim of entitlement to a right knee disability.  38 U.S.C.A.   § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and Assist the Veteran

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.             §§ 5100, 5102, 5103A, 5107, 5126 (West 2014) sets forth VA's duties to notify and assist a claimant with the evidentiary development of a claim for compensation or other benefits.  See also 38 C.F.R. §§ 3.102, 3.159 and 3.326 (2015).  VCAA notice must, upon receipt of a complete or substantially complete application for benefits, inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide;         and (3) that VA will obtain on his behalf.  

Regarding the grant of TDIU, given this represents provision of benefit sought,             discussion of VCAA compliance is not required given that any such oversight was harmless error.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), aff'd, 499 F.3d 1317 (Fed. Cir. 2007).  Also, upon reopening service connection for right knee disability the Board defers addressing the VCAA at the this time, pending its future development and readjudication.

Regarding claims denied for increase of thoracic spine disorder and partial grant of increase for lumbosacral spine disability (where the full benefit sought was not granted), the Veteran has received proper notice VCAA notice, timely sent through AOJ correspondence of November 2010 that preceded the initial adjudication of the matters.  VA's duty to assist likewise has been met.  Extensive records from treatment at a VA Medical Center (VAMC) have been obtained.  The Veteran underwent VA Compensation and Pension examinations to address the severity of service-connected disability.  Based on recent documentation provided, the Board is now aware that the Veteran is in receipt of disability benefits from the Social Security Administration (SSA).  However, the Board ascertains no specific need to obtain those records first before deciding the claims for increased rating for various back disabilities, this is due to several reasons, primarily that the Board is awarding herein already the highest schedular evaluation possible of 60 percent for IVDS; moreover, the VA rating criteria for back disorders are highly specific, and                   the Board already has very clear information responsive to that criteria; and finally, as discussed below, the standard to obtain an even higher 100 percent rating requires extraordinary circumstance of unfavorable ankylosis of the entire spine, and here, there is just no tenable likelihood that is the case from the plethora of available medical information already on file and, given that whole spine involvement is not possible because the Veteran is not service-connected for cervical spine disability.  Thus, evaluation of these conditions may proceed without further development.  See generally, Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

In furtherance of the claims, the Veteran has provided private medical records including complete medical evaluations.  He testified during a Travel Board hearing, at which he received proper assistance in substantiating his case.                    See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  There is no indication of further development to complete.  

Finally, the Board sees no detrimental effect in considering evidence obtained since the last January 2013 Statement of the Case (SOC) in this matter.  Under revised appellate process when VA Form 9 (Substantive Appeal) is received post-February 2, 2013 the Board may consider in the first instance evidence the claimant provided to the AOJ.  See 38 U.S.C.A. §7105(e) (West 2014).  The Board is well aware this does not include what VA develops on its own, such as VA examination.  However, the Veteran has also provided January 2016 waiver of AOJ jurisdiction over additional evidence.  This is not to mention the overall favorable outcome and that any denial of increase for thoracic spine disability is practically a denial under applicable law on separate ratings per 38 C.F.R. § 4.14, and not a factual determination, as well as the purpose of avoiding undue delay.  Accordingly, the additional evidence since obtained will be considered, again, ostensibly in accordance with the Veteran's intent in this matter.

Accordingly, at this stage, the Board has a sufficient basis upon which to issue a decision. 

Claim for Increase for Back Disorders and Residual Scar due to Thoracic Spine Surgery

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Each service-connected disability is rated on the basis of specific criteria identified by diagnostic codes.           38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

When evaluating a musculoskeletal disability based upon range of motion, consideration is given to the degree of any additional limitation upon motion due to functional loss.  DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).  This includes the analysis of additional functional impairment above and beyond the limitation         of motion objectively demonstrated involving such factors as painful motion, weakness, incoordination, and fatigability, particularly during times when these symptoms "flare up," such as during prolonged use, and assuming these factors are not already contemplated in the governing rating criteria.  Id; see also 38 C.F.R.             §§ 4.40, 4.45 and 4.59.

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40  and 4.45 but may cause functional loss if affecting some  aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

His thoracolumbar condition is evaluated by the AOJ under 38 C.F.R. § 4.71a, Diagnostic Code 5292, a prior diagnostic code from several years ago pertaining to lumbar spine disability.  The analog to this in contemporary rating process is Diagnostic Code 5237, for lumbosacral strain.  Diagnostic Code 5237 is in turn to be evaluated pursuant to VA's General Rating Formula for Diseases and Injuries of the Spine, to be addressed in further detail, below.

Similarly situated in the rating history, the Veteran's thoracic spine compression fracture is evaluated under an earlier provision, Diagnostic Code 5285.  The analogous diagnostic code today is Diagnostic Code 5235 applicable to a vertebral fracture, and itself ratable under the same general formula cited below.  

VA's General Rating Formula for Diseases and Injuries of the Spine provides for                    the assignment of a 10 percent rating when there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent of more of the height.

A 20 percent rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but no greater than 60 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis reversed lordosis, or abnormal kyphosis. 

The next higher available 40 percent rating requires forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation requires unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent rating may be assigned due to unfavorable ankylosis of the entire spine.  See 38 C.F.R. § 4.71a, General Rating Formula, Diagnostic Code 5237.  

Under notes to the rating formula:

Note (1) Any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (0 degrees) always represents favorable ankylosis.

Also to be applied pursuant to this case, however, is the Intervertebral Disc Syndrome rating criteria.  IVDS is evaluated under the General Rating Formula for Diseases and Injuries of the Spine or otherwise based upon the frequency and severity of its incapacitating episodes, whichever method results in the higher evaluation when all disabilities are combined.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  The relevant rating formula provides that: If there are incapacitating episodes having a total duration of at least 1 week but less than 2 weeks, a 10 percent rating is warranted; if at least 2 weeks but less than 4 weeks, a 20 percent rating; if at least 4 weeks but less than 6 weeks, a 40 percent rating is warranted; and where there are incapacitating episodes with a total duration of at least 6 weeks during the past           12 months, the assignment of a maximum 60 percent rating is warranted. 
Note (1) to the IVDS rating criteria provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

Having reviewed all of the foregoing, the Board will, first, award a higher 60 percent rating for disability of the lumbar spine, based on specifically the criteria for Intervertebral Disc Syndrome.  This again is the condition of spontaneous L1 fusion across the anterior vertebral services beneath the anterior longitudinal and the ligament, with arthritis of lumbosacral spine.  The rating standard under Diagnostic Code 5243 to reiterate, essentially requires incapacitating episodes with a total duration of at least 6 weeks during the past 12 months.  The Board finds that when resolving reasonable doubt in the Veteran's favor his signs and symptoms are close enough to warrant this increased rating.  See 38 C.F.R. §§ 4.3, 4.7.  

Thoracolumbar spine disabilities

The Board recounts the evidence.  An October 2010 VA examination indicated the Veteran did not have any particular episodes of required bedrest, however, was considered to have "severe multilevel degenerative disc disease of the thoracolumbar spine."  The Veteran furthermore reported periodic flare-ups of sciatic pain, worse with long periods of sitting and standing, and limited walking.  Muscle relaxers and narcotics were needed to ease the pain.  Back pain made it difficult to perform household activities, and he could not perform work functions anymore in mail delivery because of the difficulty of the route and going over bumps in his delivery vehicle.  

A May 2011 private clinic general medical assessment indicated the Veteran reported radicular pain from the back to both legs, numbness and tingling in the lower extremities, and that lying down and pain medication made this condition better.  He felt symptoms worsening.  

VA re-examination of October 2012 indicated mild to moderate radiculopathy, if still not a confirmed diagnosis of IVDS for his disc involvement.   
 
On September 2014 examination, the Veteran reported radiculopathy and paresthesias to the bilateral lower extremities, requiring walking with a walker.  There was mild radiculopathy objectively found.  IVDS was clearly diagnosed.  In estimation of this examiner, the Veteran had incapacitating episodes with total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  

At the Board hearing the Veteran testified that his lumbar spine problems were ongoing and caused him to have radiating pain and discomfort, and further that it was his source of the most severe pain and his physicians had recently talked about the need potentially for operative procedure on the lumbar spine.  He further described having had and experienced routinely and regularly, sharp pains to the back that required bedrest and applications of heat on average, three to four times a week. 

Considering this and more recently the Veteran's competent testimony, in regard to the symptomatology and treatment practices, the Board will afford him the benefit of the doubt and assume at minimum, there are 6 weeks out of the year manifested by incapacitating episodes.  Again, the information before the Board is not a perfect depiction of his condition, but there is sufficient basis to conclude that the requisite level of severity is met.  

Concomitantly, the Board must find that no higher level of compensation is required.  The Board is denying the rating for increase beyond 20 percent for thoracic spine disorder, given that symptoms of the same are already wholly included within the award of 60 percent for disability of the entire thoracolumbar spine.  See 38 C.F.R. § 4.14 (VA's rule against pyramiding, comprising the evaluation of the same disability under more than one diagnosis).
The General Rating Formula for Diseases and Injuries of the Spine, effective September 26, 2003, also considers simply impairment of the thoracolumbar spine, not thoracic and lumbar as separate entities.  The Board will not however disturb the existing 20 percent assigned rating for thoracic spine disorder and vertebrae fracture, as compensation already legitimately awarded, not to mention likely a protected rating under VA law for having been in effect more than 20 years.                 38 C.F.R. § 3.952 (2015).  

Moreover, the maximum available 100 percent evaluation under the general rating formula above, cannot apply here, inasmuch as the Veteran has no disability approximating unfavorable ankylosis of the entire spine.  There has always been significant retained joint mobility, directly contrary to the meaning of ankylosis as the absence of capability of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992).  Nor is the maximum evaluation feasible given that the Veteran is not service-connected for cervical spine disability, and so could not be rated for the whole spine.

Accordingly, a 60 percent rating is granted for lumbar spine disability, while the rating for thoracic spine disability remains at 20 percent, with VA's benefit-of-the-doubt doctrine having been applied to the extent warranted.

Residual Scar from Thoracic Spine Surgery

The Veteran's residual scar from his thoracic spine surgery is evaluated as 10 percent disabling pursuant to 38 C.F.R. 4.118, Diagnostic Code (DC) 7804 (2015). Under this provision, a 10 percent rating is assigned for one or more scars that are unstable or painful. A 20 percent rating is assigned for three or four scars that are unstable or painful. The notes following this provision define an unstable scar as one where there is frequent loss of covering of skin over the scar, and in situations where one or more scars are both unstable and painful, 10 percent may be added to the evaluation based on the number of scars. Id. 

In an October 2010 VA examination report, the examiner noted the presence of a scar on the Veteran's mid back, 0.2 centimeters wide and 14 centimeters long, linear, and tender/painful on the lower third with a visible area of tissue loss of 7.5 centimeters by 1 centimeter sunken in 0.2 centimeters. At the September 2014 back examination, the examiner indicated that there were no scars associated with the Veteran's back condition. At his February 2016 hearing, the Veteran did not provide any testimony regarding the symptomatology related to his scars, merely testifying that he has had only one surgery on his back, thus supporting that he has only one scar. Given the evidence of record, the Board finds that an increased rating for the Veteran's scar residual of his thoracic spine surgery is not warranted. There is no indication that he has more than one scar that is unstable or painful, and his scar is not noted to be unstable by the evidence, only tender/painful. Accordingly, an rating greater than 10 percent is denied.

TDIU Claim

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, when the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities.  If there is only one such disability,             it must be rated as at least 60 percent disabling.  Whereas, if there are two or more disabilities, at least one must be rated as at least 40 percent disabling and there must be sufficient additional service-connected disability to bring the combined rating to at least 70 percent.  38 C.F.R. §§ 4.15, 4.16(a).  Disabilities resulting from common etiology or single accident or affecting both upper and lower extremities are considered as one collective disability for the purpose of determining whether these threshold minimum rating requirements are met.

Provided a claimant does not meet these minimum percentage rating requirements of § 4.16(a) for consideration of a TDIU, he may still be entitled to this benefit on an extra-schedular basis under § 4.16(b) if it is established he is indeed unemployable on account of his service-connected disabilities. 

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001) it was held that the Board cannot award a TDIU under 38 C.F.R. § 4.16(b) in the first instance because that regulation requires that the RO first submit the claim to the Director of the Compensation and Pension Service for extra-schedular consideration.  While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extra-schedular evaluation in the first instance.  VAOPGCPREC 6-96 (Aug. 16, 1996); see also Floyd, supra.

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the Veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether he is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993).  Rather, the record must demonstrate some factor that takes his situation outside the norm since the VA Rating Schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment.  Id. See also 38 C.F.R. §§ 4.1, 4.15. 

In evaluating a claim for a TDIU, the critical inquiry is whether the Veteran's service-connected disabilities alone are of sufficient severity to cause unemployability.  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).            Other factors that may receive consideration include his employment history,           level of education and vocational attainment.  See 38 C.F.R. § 4.16; see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).

By comparison, the impact of any nonservice-connected disabilities, or his advancing age, are not factors taken into consideration for this purpose.                          38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19.

In addition, "marginal employment" shall not be considered substantially gainful employment.  38 C.F.R. § 4.16(a).  See Faust v. West, 13 Vet. App. 342, 355   (2000).  Rather, the U.S. Court of Appeals for Veterans Claims (Court) has accepted the definition of substantially gainful employment as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the Veteran resides."  Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991), citing to VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (December 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09).  See also Ferraro, 1 Vet. App. at 332 (determining that substantially gainful employment suggests "a living wage").

Here, there is adequate basis upon which to conclude that the requirements for TDIU are met.  At the outset, the schedular criteria for TDIU are met by virtue of the 60 percent assigned for thoracolumbar back disability.  The Veteran also has for consideration several other service-connected disabilities, with general anxiety disorder, the thoracic spine fracture residuals, lower extremity radiculopathy, and tension headaches.  The schedular rating requirements being met, the determinative factor becomes whether the Veteran in now incapable of substantially gainful employment, because of his disabilities.  This determination takes into account also vocational and educational background.  On the whole, the evidence is conflicting at points, but reasonably leads to the TDIU criteria being satisfied.

The Veteran's September 2010 formal TDIU claim states he had last worked that year as truck driver.  He had a high school education.  He had previous vocational training in auto paint and auto body repair, and two years training in computers and electronics, which he stated was obtained through VA sponsored training.  

The Veteran underwent VA general medical examination in October 2010, finding no limitations on employment from the thoracic spine fracture and residual scar; considerable limitations on employment from severe osteoarthritis of the lumbosacral spine, on lifting and movement. 

October 2010 VA psychiatric exam stated that the severity of the Veteran's generalized anxiety disorder did not prevent him from obtaining or sustaining employment.  He did describe some concentration problems at work, but not to the extent that he could not complete tasks in a timely and successful manner.  

Then on October 2012 VA examination of the back, the Veteran's thoracolumbar spine condition was found to impact his ability work, in that the Veteran was unable to stand on his feet for prolonged periods of time and could not perform ambulatory duties.  It was estimated he was not limited from performing sedentary work.  

The conclusion of the September 2014 VA musculoskeletal examiner for back condition was similar, stating the "patient has significant degenerative arthritis in his lumbar spine that would limit his ability to perform work."

The SSA has deemed the Veteran unemployable, including by reason of the back conditions he has.  This decision is not binding on VA, but is informative.                  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991).

In light of all this, including the Veteran's examination findings, the Board finds the Veteran unemployable for VA purposes as due to service-connected disabilities. Despite the assertion that he can perform sedentary work, the evidence indicates that his back condition is aggravated by sitting, and between this factor and his psychiatric and headache conditions, which impair concentration, the Board finds that he is not able to perform sedentary work.  Applying the doctrine of reasonable doubt, this benefit should extend retroactive to the September 3, 2010 date of claim.

Petition to Reopen Service Connection for Right Knee Disorder

The RO by December 1971 rating decision, amongst other determinations, denied  service connection for right knee injury and presumably, residuals of that injury.  There was no written rationale at the time, however, in coded form (with explanation on the decision form what those codes meant) the reason for denial was "disability not shown by evidence."  The Veteran did not commence an appeal with a timely Notice of Disagreement (NOD), and so the December 1971 rating decision is final.  38 U.S.C.A. § 7105.

When a claim to reopen is presented VA must first determine whether the evidence presented or secured since the last final disallowance of the claim is new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); Hodge v. West, 155 F.3d 1356   (Fed. Cir. 1998).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156.

From the above, the original basis of the RO's denial of service connection was that the claimed disability was not shown to exist.  A current disability is the first essential element required in order to prove service connection.  See Moore v. Nicholson, 21 Vet. App. 211, 215 (2007).  See also, Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992). 

At present, the Board concludes that there is sufficient indication of likely current disability to reopen this case.  The Veteran's hearing testimony describes extensive knee problems, which even if he cannot diagnose himself are competent evidence  of reasonable likelihood of disability, this, pending medical confirmation.                    See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  The hearing testimony, particularly when combined with the fact that the Veteran has had reported knee buckling several times since separating from service, provides new and material evidence to reopen.  See 38 C.F.R. § 3.56(a).  As a general matter, anyway, the threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  For these reasons the standard to reopen is clearly met.  Accordingly, the claim is reopened, pending completion of development requested, per remand section below.


ORDER

A 60 percent evaluation for spontaneous L1 fusion across the anterior vertebral services beneath the anterior longitudinal and the ligament, with arthritis of lumbosacral spine, effective September 3, 2010, is granted, subject to the law and regulations governing the payment of VA compensation benefits.

A rating greater than 20 percent for compression fracture of T12 with spinal fusion of T11-12 is denied.

A rating greater than 10 percent for residuals, scar, status post thoracic surgery, is denied.

A TDIU, effective from September 3, 2010, is granted, subject to applicable law and regulations.

New and material evidence having been received, the claim of entitlement to service connection for residuals, right knee injury, is reopened.


REMAND

Further development is required regarding the Veteran's claims of entitlement to service connection for right and left knee disabilities, a bilateral hip disability, a bilateral foot disorder, and entitlement to a rating greater than 30 percent for generalized anxiety disorder.

Initially, the Veteran was recently awarded disability benefits from the Social Security Administration, based on his knees, hips, back and headaches, for which the decision and complete medical records need be obtained.  See Murincsak v. Derwinski, 2 Vet. app. 363 (1992).   

Moreover, VA Compensation and Pension examination would further assist in resolving three of these claims.  With regard to the Veteran's psychiatric disorder, re-examination is required because the last such evaluation was December 2010,is too remote for contemporaneous findings and he has asserted that his condition has worsened since that time.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007), citing Caluza v. Brown, 7 Vet. App. 498, 505-06 (1998) ("Where the record does not adequately reveal the current state of the claimant's disability ... the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.").  

Regarding entitlement to service connection for  right and left knee disorders, a bilateral hip disorder, and a bilateral foot disorder, the Veteran has provided testimony at his February 2016 hearing as to the onset of injuries in service and continued pain and problems since service regarding his knees and hips. Specifically as to the bilateral knees, he reported a history of intermittent knee buckling, including recently, which should be examined to determine whether it is due to service injury. As for his bilateral foot disability, it is unclear from the record whether this constitutes a separate disability or is part and parcel of his already service-connected bilateral leg radiculopathy. Thus, an opinion as to this issue is required.

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's most recent VA outpatient treatment records, and associate these with the                Veterans Benefits Management System (VBMS) electronic case file.

2. Contact the Social Security Administration and request copies of all records pertaining to an award of disability benefits by that agency, including the administrative decision and supporting medical records.  Then associate records obtained with the VBMS file.

3. Schedule a VA psychiatric examination to evaluate         the Veteran's generalized anxiety disorder.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  Then provide an inventory of all current symptoms and manifestations of the Veteran's service-connected generalized anxiety disorder (previously evaluated as psychophysiological musculoskeletal disorder manifested by tension headaches), consistent with though not limited in scope by the rating criteria set forth under 38 C.F.R. § 4.130, Diagnostic Code 9400.  

4. Also schedule VA orthopedic examination to evaluate         the Veteran's claim for service connection for right and left knee disorders, bilateral hips disorders and a bilateral foot disability.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed, and all findings should be set forth in detail.  

a. The examiner should identify all present right and left knee disabilities, bilateral hip disabilities, and bilateral foot disabilities.

b.  With respect to any condition diagnosed for the knees, hips or feet, the examiner should opine as to whether it is at least as likely as not   (50 percent or greater probability) that this condition was incurred in service, or otherwise developed from in-service injury when the Veteran's armored personnel carrier hit a landmine.  

Further indicate whether any knee or hip disability, if arthritic, was initially incurred to a compensable level within one-year of service discharge.  The examiner is requested to take into consideration:  competent reported service injury; 1971 VA examination reporting knee pain; 2001 VA mental health examination, indicating in passing reported knee buckling; recent report, of knee buckling; lay statements asserting continuous pain in the knees and hips since service.

With regard to the claimed bilateral foot disorder, the examiner should indicate whether or not any identified foot symptoms are due to his already service-connected radiculopathy of the bilateral legs or constitute a separate disability.

A detailed rationale should be provided for any opinion given.

5. Review the claims file.  If any directive specified in this remand has not been implemented, take appropriate corrective action before readjudication.  Stegall v. West, 11 Vet. App. 268 (1998).

6. Then readjudicate the claims on appeal in light of all additional evidence received, including that obtained since the January 2013 SOC.  If any benefit sought on appeal is not granted, the Veteran and his representative should be furnished with an SSOC and afforded an opportunity to respond before the file is returned to                        the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


